When reviewing the district court's resolution of an
                ineffective-assistance claim, we give deference to the court's factual
                findings if they are supported by substantial evidence and not clearly
                wrong but review the court's application of the law to those facts de novo.
                Lader v. Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005). Here,
                the district court conducted an evidentiary hearing, heard testimony from
                Rahman's trial counsel, and determined that counsel was not deficient and
                that Rahman failed to demonstrate prejudice.            See Strickland v.
                Washington, 466 U.S. 668, 687-88, 694 (1984); Kirksey v. State, 112 Nev.
                980, 987, 923 P.2d 1102, 1107 (1996). The district court also found that
                appellate counsel was not ineffective, see Kirksey, 112 Nev. at 998, 923 P.2
                at 1113-14. We conclude that the district court did not err by rejecting
                Rahman's ineffective-assistance claims, and we
                            ORDER the judgment of the district court AFFIRMED.




                cc: Hon. David B. Barker, District Judge
                     Michael H. Schwarz
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk

SUPREME COURT
        OF
     NEVADA

                                                     2
(0) 1947A

                                                                            ,1(1
                                                                                      &t:3     gklEa
                                                                                                "-% .